1

2

3

4
                           IN THE UNITED STATES DISTRICT COURT
5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     THOMAS LINDLEY, individually and on               Case No. 2:17-cv-00825-MCE-DB
      behalf of others similarly situated,
8                                                       ORDER
                            Plaintiff,
9
             vs.
10
      KAG WEST, LLC and KEENAN
11
      ADVANTAGE GROUP, LLC,
12
                            Defendants.
13

14
            AND NOW, this 5th day of November 2018, upon consideration of Plaintiff’s unopposed
15
     Motion to Extend the Discovery Deadline (ECF No. 24) and Defendants’ Statement of Non-
16

17
     Opposition (ECF No. 26), IT IS HEREBY ORDERED that said motion, ECF No. 24, is

18   GRANTED. The discovery deadline within the Pretrial Scheduling Order (“PTSO”) (ECF No.

19   3) shall be extended from April 20, 2018 to July 20, 2018.
20          Additionally, this Court confirms that the deadline for filing dispositive motions is
21
     January 31, 2019.
22
            IT IS SO ORDERED.
23
     Dated: November 6, 2018
24

25

26
